Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
 
This Separation Agreement and Release of All Claims ("Agreement") is made and
entered into by and between John Boutsikaris  (hereinafter "Employee") and Adept
Technology, Inc. (hereinafter “Adept” or “the Company”). This Agreement
supersedes any and all prior severance agreements and programs, all of which are
terminated and of no force and effect (to the extent they existed), except as
specified herein.  This Agreement is deemed “effective” as of the eighth day
after Employee executes the Agreement, assuming he has not exercised his right
of revocation described in Paragraph 8(g) herein.
 
WITNESSETH
 
WHEREAS, Employee has been employed at Adept and the Company has decided to
separate employment; and
 
WHEREAS, Employee does not have pending against Adept or any employee, agent,
officer, director, representative, supervisor, former supervisor, or owner of
Adept, or of any related entity or any employee, agent, officer, director,
representative, supervisor, former supervisor, or owner, of any related entity
(hereinafter referred to as Releasees) any claim, charge, or action in or with
any federal, state, or local court or administrative agency; and
 
WHEREAS, Employee and the Company desire to settle fully and finally all matters
between them, including, but in no way limited to, issues related to Employee's
employment and separation of employment with the Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties as follows:
 
1.           Employment Separation Date.
 
Employee's employment with Adept shall cease on March 7, 2013 (“Resignation
Date”).
 
 
1.

--------------------------------------------------------------------------------

 
2.           Separation Payment and Equity Treatment.
 
a.                Whether Employee signs this Agreement or not, Employee will
receive wages due Employee as of Employee's date of separation, less
withholdings and any other authorized deductions.  Employee will receive a check
for this amount on Employee's date of separation.
 
b.                Whether Employee signs this Agreement or not, Employee will
receive any unused and prorated vacation pay earned and accrued as of Employee's
date of separation less withholdings and any other authorized
deductions.  Employee will receive a check for this amount on Employee's date of
separation.
 
c.                Between ten and fourteen days after Employee returns the
original fully signed Agreement to the Company (including his re-execution of
this Agreement on or after March 7, 2013 as described below), and so long as
Employee has not previously exercised his right of revocation as described
below, the Company will provide Employee with separation pay bi-weekly payments
in the aggregate gross amount totaling thirty six thousand six hundred and sixty
seven dollars ($36,667), less appropriate withholdings and any other authorized
deductions, by sending by first class mail a check made payable to Employee at
his home address.    Employee recognizes that this payment exceeds any payment
Adept is obligated to provide or to which the Employee might be entitled under
existing Adept policies.
 
d.                Employee was granted an award of 15,000 shares of restricted
stock by the Company on or about September 20, 2012 (the “Shares”).   The Shares
are subject to a quarterly vesting schedule, and as of the Resignation Date,
3,750 of the Shares will have vested.  As further consideration for Employee’s
service and the release of claims below, the Company will accelerate the vesting
of an additional 3,750 of the Shares such that 7,500 of the Shares will be
vested effective as of the Resignation Date, and the remaining 7,500 Shares
shall cease vesting and will be cancelled by the Company as of such date.  In
addition, with  respect to any stock options granted to Employee by the Company,
the Company agrees that the period within which Employee may exercise his right
to purchase any of his stock options that have become vested as of the
Resignation Date shall be extended to and include June 30, 2013. (Employee shall
not be entitled to any accelerated or additional vesting of her unvested stock
options following the Resignation Date.) Except as modified by this paragraph
2(d), any restricted stock awards or Company stock options awarded to Employee
by the Company shall continue to be subject to and governed by the terms and
conditions of the applicable Company equity plans and equity award agreements
between Employee and the Company.
 
 
2.

--------------------------------------------------------------------------------

 
e.                So long as Employee has not exercised his right of revocation
as described below, or obtained alternative employment as provided in 2(f)
below, or materially breached this Agreement, or otherwise engaged, directly or
indirectly, in any investment or activity in furtherance of an endeavor
competitive to Adept, Adept will continue medical, dental, vision insurance at
the Company’s expense through March 31, 2013. Pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA"), Employee may continue
health insurance coverage at Employee's own expense after Employee's termination
of employment with the Company.
 
f.                Employee acknowledges and agrees that Adept has made no
representations regarding the tax consequences of any amounts received by
Employee pursuant to this Agreement, has recommended that Employee seek the
independent advice of Employee's tax advisor and legal counsel, and Employee
agrees to indemnify the Company for any amounts that may be deemed subject to
withholding tax which were not withheld from these amounts.
 
3.           Total Monetary Compensation and Consideration.
 
Employee agrees that the separation pay and benefits described in paragraph 2(c)
and (d) above, along with his continued employment through March 7, 2013, shall
constitute the entire consideration provided to Employee under this Agreement,
that Employee is not entitled to this consideration if Employee does not sign
this Agreement (and then re-sign the Agreement as described below) without
revocation, and that Employee will not seek any further compensation for any
other claimed damages, costs or attorneys' fees in connection with Employee's
employment with the Company, separation from employment with the Company or any
other matter encompassed by this Agreement.  Employee acknowledges and agrees
that, as of the date Employee executes this Agreement, Employee has been fully
paid all amounts, if any, due Employee under federal and state law and Adept
policies and procedures.
 
 
3.

--------------------------------------------------------------------------------

 
4.           No Admissions.
 
This Agreement and compliance with this Agreement shall not be construed as an
admission by the Company or by any Releasees of any liability whatsoever, or as
an admission by Adept or by any Releasees of any violation of the rights of
Employee or any person, violation of any order, law, statute, duty or contract
whatsoever with respect to Employee or any person.  Adept and Releasees
specifically disclaim any liability to Employee or any other person for any
alleged violation of rights of Employee or any person, or for any alleged
violation of any order, law, statute, duty or contract on the part of Adept
and/or of any Releasees.
 
5.           No Claims.
 
Employee represents that neither Employee nor anyone acting through or by
Employee nor any spouse, significant other, heir, offspring, representative,
agent, executor, assign, or successor (hereinafter referred to as Releasors) has
filed any complaints, claims, or actions against Adept or against any Releasee
with any state, federal, or local agency or court arising out of and/or
pertaining to Employee's employment and/or the cessation thereof and Employee
agrees, except as described below and only to the extent consistent with
applicable laws, that Employee will not do so at any time hereafter, and that if
any agency or court assumes jurisdiction of any complaint, claim or action
against Adept or against any Releasee, Employee will direct that agency or court
to withdraw from or dismiss with prejudice the matter.
 
Nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
EEOC or its state counterpart or any other federal agency.  Notwithstanding the
foregoing, to the extent any such charge is pending or may be brought for the
benefit of Employee or on behalf of Employee, Employee expressly waives any
right to or interest in any form of monetary or other damages, or any other form
of recovery or relief in connection with any such charge, or in connection with
any charge brought by any third party.


6.           Confidentiality.
 
 
4.

--------------------------------------------------------------------------------

 
Employee agrees that Employee and all Releasors (including, but not limited to,
family members or a significant other) will keep the fact, terms, and amount of
this Agreement completely confidential and that neither Employee nor any
Releasor will hereafter disclose any information concerning this Agreement to
anyone, provided that any party hereto may make such disclosures as are required
by law and as are necessary for legitimate law enforcement or compliance
purposes, including requirements pursuant to applicable laws and stock exchange
listing agreements.  The parties further agree that this Agreement may be
pleaded as a full and complete defense to any subsequent action or other
proceeding arising out of, or relating to, or having anything to do with any and
all of the claims, counterclaims, contingents, issues, defenses, or other
matters capable of being alleged by Employee, Releasors, or any employee or
former employee of Adept.
 
7.           Release of Claims.
 
Employee hereby waives all rights under Section 1542 of the Civil Code of the
State of California.  
 
Section 1542 provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


It is further expressly understood and agreed by Employee that this Agreement
has been executed by Employee and the Company with the express intention of
effectuating the legal consequences provided for in California Civil Code
section 1541, i.e., the extinguishment of certain obligations, known or unknown.
Section 1541 provides as follows:
 
An obligation is extinguished by a release therefrom given to the debtor by the
creditor, upon a new consideration, or in writing, with or without new
consideration.
 
This waiver is not a mere recital, but is a known waiver of rights and
benefits.  This is a bargained-for provision of this Agreement and is further
consideration for the covenants and conditions contained herein.
 
 
5.

--------------------------------------------------------------------------------

 
Notwithstanding the provisions of Section 1542 of the Civil Code of the State of
California, Employee hereby irrevocably and unconditionally releases and forever
discharges the Company, and each and all Releasees and their related entities
and each and all of their owners, officers, directors, employees, agents and
representatives and their predecessors, successors and assigns and all persons
acting by, through, under or in concert with any of them from any and all
charges, complaints, rights, claims, damages and liabilities of any kind or
nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as "claims") which Employee at any time heretofore had or claimed to
have or which Employee may have or claim to have regarding events that have
occurred as of the date of this Agreement, including, without limitation, any
and all claims related or in any manner incidental to Employee's employment or
separation from employment with the Company.  It is expressly understood by
Employee that among the various rights and claims being waived in this release
are those arising under federal and state equal employment laws including the
Age Discrimination in Employment Act of 1967, the United States and California
Constitutions, California common law, Title VII of the Civil Rights Act of 1964,
the Civil Rights Acts of 1866 and 1991, the Americans with Disabilities Act,
state and federal Family Leave Acts, the California Fair Employment and Housing
Act, the California Labor Code, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, and any and all federal and state executive
orders and other statutes and regulations.
 
The parties understand the word "claims" to include all actions, claims, causes
of action, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively all claims arising out of Employee's employment
with Adept and the cessation of his or her employment, including, but not
limited to, any alleged breach of obligation, covenant or duty arising in
contract and/or in tort; any alleged employment discrimination or other unlawful
discriminatory act, including, without limitation, any claim of discrimination
under California's workers' compensation laws; and any other claim or cause of
action regardless of the forum in which it may be brought, including, without
limitation, claims under the United States Constitution, the California
Constitution, California common law, Title VII of the Civil Rights of 1964, the
Age Discrimination in Employment Act of 1967, the Civil Rights
 
 
6.

--------------------------------------------------------------------------------

 
Acts of 1866 and 1991, the Employee Retirement Income Security Act, the
Americans With Disabilities Act, the California Fair Employment and Housing Act,
the California Labor Code, the Fair Labor Standards Act, state and federal
Family Leave Acts, the California Workers' Compensation Act, and any and all
federal or state executive orders and other statutes or regulations.  All such
claims (including related attorneys' fees and costs) are forever barred by this
Agreement.
 
The only claims that are not released by this Agreement are the
following:  (1) claims that controlling law clearly states may not be released
by settlement; and (2) claims arising after the date that Employee and the
Company sign this Agreement.
 
As further consideration for his continued employment through March 7, 2013 and
the separation payment and benefits described above, Employee agrees to extend
this release of claims through and including March 7, 2013 by re-executing this
Agreement, without revocation, on the space provided at the end of this
Agreement on or within ten (10) days following March 7, 2013.


8.           Knowing And Voluntary Release.
 
Employee understands and agrees that Employee:
 
a. Is entitled to a full twenty one (21) days within which to consider this
Agreement before executing it; and that if he has not availed himself of that
full time period, that he has failed to do so knowingly and voluntarily.
 
b. Has carefully read and fully understands all of the provisions of this
Agreement;
 
c. Is, through this Agreement, releasing the Company and any and all Releasees,
their related entities and each and all of their owners, officers, directors,
employees, agents and representatives, of any and all claims Employee may have
against them including but not limited to any claims of age or other
discrimination;
 
d. Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;
 
 
7.

--------------------------------------------------------------------------------

 
e. Knowingly and voluntarily intends to be legally bound by this Agreement;
 
f. Was advised and hereby is further advised in writing to consider the terms of
this Agreement and consult with an attorney of Employee's choice prior to
executing this Agreement;
 
g. Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement by providing written notice of such revocation to Ryyan Ruiz, the
Company’s Human Resources Manager, and has been advised and hereby is further
advised in writing that this Agreement shall not become effective or enforceable
until this revocation period has expired without Employee exercising Employee's
right of revocation; and
 
h. Understands that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement is executed are not waived.
 
i. If Employee does not sign and return this agreement by March 28, 2013, the
Company rescinds this Agreement.
 
9.           No Reliance Upon Representation.
 
Employee hereby represents and acknowledges that in executing this Agreement,
Employee does not rely and has not relied upon any representations or statements
made by any of the parties or by any of the parties' agents, attorneys or
representatives with regard to the subject matter, basis or effect of this
Agreement or otherwise, other than as specifically stated in this written
Agreement.
 
10.           References.
 
Adept represents that, upon any inquiry concerning Employee's employment, it
will disclose the following information: the position Employee held, the duties
in that position, and the length of employment.  No other information will be
disclosed unless Employee authorizes the release of such information.
 
 
8.

--------------------------------------------------------------------------------

 
11.           Future Employment.
 
Nothing in this Agreement shall prohibit Employee from re-applying with the
Company or any Releasee for any future position for which he is qualified that
becomes available within the Company or any Releasee.  However, the Company and
Releasees do not warrant or in any way whatsoever make any express or implied
promise or representation that Employee's former employment with Company will
entitle him to preferential treatment in consideration of such
application.  Furthermore, Employee expressly acknowledges that he is not
entitled to, nor does he expect any such preferential treatment.
 
12.           Non-Disparagement.
 
Each party agrees that it will use its best efforts not to engage in any form of
defamation, slander, or disparagement of any other party released under this
Agreement. In addition, each party agrees not to make any statements about each
other or take any action which could be detrimental to the other party, or their
related entities or their services.  Further, each party agrees not to engage in
any conduct that seeks to interfere with the contracts and relationships (e.g.
customers, employees, suppliers, etc.) of the other.
 
13.           Trade Secrets; Code of Business Conduct.
 
a.           In addition to Employee's obligations pursuant to the Adept
Technology, Inc. Proprietary Information Agreement, which remains in full force
and effect after the separation date pursuant to its terms, Employee agrees to
keep confidential and not to, directly or indirectly, unless (1) the Company
gives prior written consent, or (2) such information or trade secrets become
known to the public prior to such use or disclosure through no fault of
Employee: (A) disclose, divulge, furnish, release or otherwise make available to
any person, firm, company or other party confidential information or trade
secrets relating to the business affairs of Adept or acquired during and through
his employment with Adept; (B) individually or jointly with any other person,
entity or enterprise, employ or cause to be employed or otherwise used for any
purpose other than directly for the benefit of the Company in connection with
Employee's service to the Company, any confidential information or trade secrets
of the Company; and (C) publish, deliver or commit to be published or delivered
any copies, computer data, computer programs,
 
 
9.

--------------------------------------------------------------------------------

 
source code, abstracts, or summaries of any files, records, documents, plans,
lists and similar items related to the business of the Company, whether prepared
by Employee or otherwise coming into Employee's possession.  Without limiting
the foregoing, "confidential information" includes, but is not limited to,
information regarding the Company's customers, contracts, vendors, employees and
any information which Employee obtained in the course of his duties on behalf of
the Company which is not generally known to the public.
 
b.           During Employee's service to the Company, Employee acknowledges and
agrees that Employee shall remain subject to the terms of the Adept Proprietary
Agreement and Code of Business Conduct as adopted by the Company and as amended
from time to time.
 
c.           The violation of the provisions of Paragraph 12 and 13, including
the agreements and codes referenced herein, shall be a material breach of this
Agreement.  The remedies provided in this Agreement for such violations shall
not be exclusive and shall be in addition to any remedies of the Company at law
or otherwise.


14.           Arbitration.
 
THE PARTIES EXPRESSLY AGREE THAT ARBITRATION SHALL BE THE EXCLUSIVE, FINAL AND
BINDING REMEDY FOR ANY DISPUTE INVOLVING OR RELATED TO AN ALLEGED BREACH OF THIS
AGREEMENT, AND HEREBY EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A COURT
TRIAL OR A JURY TRIAL OF ANY SUCH DISPUTE.
 
a.           Arbitration shall be the exclusive remedy for any dispute arising
out of or related to the employer/employee relationship or the interpretation of
this Agreement.  The purpose of this Arbitration Agreement is to encourage the
speedy, cost-effective resolution of any disputes between the parties concerning
any of the terms, conditions or benefits of employment and termination of the
employment relationship.  Both Employee and Adept shall be required to submit
any such dispute(s) to binding arbitration before a neutral Arbitrator in the
County of Alameda, CA. Nothing in this Agreement
 
 
10.

--------------------------------------------------------------------------------

 
shall prevent the parties from agreeing voluntarily to submit the dispute to
mediation.  However, if the dispute is not resolved through mediation or
otherwise, it shall be submitted to binding arbitration.  The parties shall
select the Arbitrator by mutual agreement. Nothing in this agreement restricts
the employee from exercising statutory rights to seek assistance through resort
to the Department of Fair Employment and Housing or Equal Employment Opportunity
Commission.
 
b.           A request for arbitration must be submitted within the appropriate
statute of limitations period under governing law.
 
c.           In the event that a dispute arises, both Employee and Adept shall
have the right to conduct normal civil discovery, including the taking of
depositions, prior to the arbitration hearing.
 
d.           Both Employee and Adept agree that if an arbitration is held, each
party shall pay the fees for his own attorneys, subject to any remedies to which
that party may later be entitled; however, Adept in all cases shall pay the
Arbitrator’s fee.  The Arbitrator shall be empowered to award either party any
remedy at law or in equity that the party would otherwise have been entitled to
had the matter been litigated in court, including, but not limited to, general,
special, and punitive damages, injunctive relief, costs and attorney fees;
provided, however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies.  The
Arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law.  The Arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with the law,
including the statute at issue.
 
e.           Following the evidentiary portion of an arbitration hearing, either
party shall have the right to prepare and file with the Arbitrator a
post-hearing brief not to exceed twenty-five (25) pages in length.  Any such
brief shall be served on the Arbitrator and the other party within thirty (30)
days of the close of the evidentiary portion of the hearing, unless the parties
agree to some other time period.  The Arbitrator shall have the authority to
grant an extension or to increase the page limitation set forth above upon the
request of any party for good cause shown.
 
 
11.

--------------------------------------------------------------------------------

 
f.           Should any part of this Paragraph be declared by a court of
competent jurisdiction to be invalid, unlawful or otherwise unenforceable, the
remaining parts shall not be affected thereby, and the parties shall arbitrate
their dispute without reference to or reliance upon the invalid, unlawful or
unenforceable part of the Agreement.
 
g.           This Agreement is the full and complete Agreement of the parties
relating to resolution of disputes arising out of or related to the
employer/employee relationship and/or this Agreement.  This Agreement may not be
modified except by the parties in writing.


15.           Binding Effect Of Agreement.
 
This Agreement shall be binding upon Employee, and upon Employee's heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and Releasees and their related entities,
and each and all of their owners, officers, directors, employees, agents,
representatives, and to their heirs, administrators, executors, successors and
assigns.  Employee expressly warrants that Employee has not transferred to any
person or entity any rights, causes of action or claims released in this
Agreement.


16.           Severability.
 
Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforceability of the remaining parts, terms, or
provisions shall not be affected thereby, and said illegal, unenforceable, or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.


17.           Interpretation.
 
This Agreement shall be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto.  Each party has
had a full and complete opportunity to review this Agreement, and make
suggestions or changes, as has counsel for each party.  Accordingly, each party
 
 
12.

--------------------------------------------------------------------------------

 
understands that this Agreement is deemed to have been drafted jointly by the
parties, and the parties agree that the common law principles of construing
ambiguities against the drafter shall have no application.
 
18.           Consequences of Breach.
 
If Employee breaks said promises as set forth in this Agreement by filing a
lawsuit or other complaint or charge based on claims that the Employee has
released, or by not having a claim made on Employee’s behalf by a class-type
action dismissed, as to any person or entity, Employee will pay that person’s or
entity’s reasonable attorneys’ fees and all other costs incurred in defending
against the Employee’s claim.
 
19.           Governing Law/Enforceability.
 
California law shall govern this Agreement.  The parties understand and agree
that this Agreement is fully enforceable, including without limitation pursuant
to California Code of Civil Procedure Section 664.6.  The parties agree not to
challenge this Agreement as illegal, invalid, or unenforceable.
 
20.           Execution in Counterparts and by Facsimile.
 
This Agreement may be executed in one or more counterparts, all of which shall
constitute one and the same document.  Counterparts may be exchanged by
facsimile.  Each counterpart, whether an original signature or a facsimile copy,
shall be deemed an original as against any party who signed it.
 
21.           Entire Agreement.
 
Except as it relates to the Officer Indemnification Agreement, this Agreement
sets forth the entire agreement between the parties hereto and fully supersedes
any and all prior negotiations, agreements or understandings, written or oral,
between the parties pertaining to the subject matter of this Agreement.
 
 
I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH ABOVE, I FULLY
 
 
13.

--------------------------------------------------------------------------------

 
 
UNDERSTAND THAT, TO THE EXTENT I HAVE ANY CLAIMS COVERED BY THIS WAIVER AND
RELEASE, I WILL BE WAIVING AND RELEASING POTENTIALLY VALUABLE LEGAL RIGHTS BY
SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAVE BEEN ADVISED TO DISCUSS THIS
AGREEMENT AND THE WAIVER AND RELEASE OF CLAIMS WITH A LAWYER, AND I FULLY
UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.
 
 
Dated:  February 24, 2013
ADEPT TECHNOLOGY, INC.                By: /s/ Michael Schradle     Michael
Schradle     Senior Vice President of Finance &     Chief Financial Officer    
       
Dated:  February 22, 2013
  /s/ John Boutsikaris    
John Boutsikaris
     

 
*****************************


By re-signing this Agreement on or after March 7, 2013, I hereby extend the
release of claims set forth in Sections 7 and 8 above so as to include any and
all such claims that exist or arise at any time up to and including the date on
which I re-sign this Agreement below.  I hereby acknowledge and agree that I
have been paid in full all wages (including, without limitation, base salary,
bonuses, and vacation/paid time off) and benefits that I earned during my
employment with the Company.  I understand that I may revoke this extension of
the release of claims at any time within the seven (7) days following my
re-execution of this Agreement, which revocation must be delivered in the manner
described in Section 8.
 
 

Dated:  March __, 2013            
John Boutsikaris
 

 
 14.

--------------------------------------------------------------------------------